United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                                July 28, 2005
                        FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                        _____________________                      Clerk

                             No. 04-51048
                           Summary Calendar
                        _____________________


     CAROL D. CAIN,

                                     Plaintiff-Appellant,

                               versus

     JO ANNE B. BARNHART, COMMISSIONER
     OF SOCIAL SECURITY,

                                     Defendant-Appellee.

         __________________________________________________

            Appeal from the United States District Court
                  for the Western District of Texas
                         USDC No. 7:03-CV-56
         __________________________________________________

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     The judgment of the district court is affirmed.      The medical

reports prior to 2002 are consistent with the finding that

claimant can perform sedentary work.    Her contention is based

solely on answers of Doctor Bartlett on a form dated July 8,

2002.    He had first examined her on May 16.   His entries about

her inability to sit or stand etc. are inconsistent with her own

testimony, her statements at the emergency center five months

     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
earlier, and her lab reports.   Those conclusions of Dr. Bartlett

after apparently two contacts, based solely on what the patient

told him, were rejected by the administrative judge.   We find no

error.

     AFFIRMED.




                                 2